         Case 1:20-cv-00242-BLW Document 2-2 Filed 05/20/20 Page 1 of 3




Amy A. Lombardo, ISB No. 8646
Alexandra L. Hodson, ISB No. 10631
PARSONS BEHLE & LATIMER
800 W. Main Street, Suite 1300
Boise, ID 83702
Telephone: (208) 562-4900
Facsimile: (208) 562-4901
Email: ALombardo@parsonsbehle.com
        AHodson@parsonsehle.com

Attorney for Plaintiff


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

 DENA MORENO, an individual; ROBERT
 THOMAS, an individual; and NICHOLAS                   Case No. 1:20-cv-00242-BLW
 JONES FOR CONGRESS
                                                       DECLARATION OF DENA MORENO
                            Plaintiffs,

 v.

 IDAHO SECRETARY OF STATE; and
 LAWERENCE DENNEY, in his official
 capacity as Secretary of State

                            Defendants.



       I, Dena Moreno, declare as follows:

       1.      I am voter in the First Congressional District of Idaho. I live in Sandpoint, Idaho. I

make this declaration based upon my own personal knowledge and can testify as to the truth of the

statements contained herein if called upon as a witness at the hearing on this action.

       2.      On May 19th, the Nicholas Jones campaign asked if I needed assistance requesting

my absentee ballot. I said I would appreciate their help.

       3.      Late that afternoon, the campaign’s manager, Matt Braynard, called me to attempt

to walk me through the process of requesting my ballot. Unfortunately, despite repeated attempts,



                                                 1
         Case 1:20-cv-00242-BLW Document 2-2 Filed 05/20/20 Page 2 of 3




the Secretary of State’s absentee ballot request page failed to load or respond to the submission of

my request.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on May 20, 2020, at Sandpoint, Idaho.




                                              /s/ Dena Moreno
                                              Dena Moreno




                                                 2
        Case 1:20-cv-00242-BLW Document 2-2 Filed 05/20/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 20th day of May, 2020, a true and correct copy of the
within and foregoing instrument was served upon:



 Idaho Secretary of State                        U.S. Mail
 Elections and Administration                    Facsimile
 700 W. Jefferson Street, Room E205              Hand Delivery
 Boise, ID 83702                                 Overnight Delivery
                                                 Email Jason.Hancock@sos.idaho.gov



 Lawerence Denney, Secretary of State            U.S. Mail
 Idaho Secretary of State                        Facsimile
 Elections and Administration                    Hand Delivery
 700 W. Jefferson Street, Room E205              Overnight Delivery
 Boise, ID 83702                                 Email Jason.Hancock@sos.idaho.gov




                                         /s/ Amy A. Lombardo
                                         Amy A. Lombardo




                                           3
